SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras completes US$3 billion bond sale Rio de Janeiro, July 13, 2016 - Petóleo Brasileiro S.A (Petrobras) announces that today, through subsidiary Petrobras Global Finance B.V. (PGF), it has completed the US$3 billion bond sale on the international capital markets (called global notes). This sale constituted a reissue of securities maturing in 2021 and 2026, originally issued in May 2016. Of the additional volume issued, US$1.75 billion will mature in 5 years and US$1.25 billion will mature in 10 years. Key information about the bond sale is provided below: Bonds maturing in 2021 Bonds maturing in 2026 Total US$1.75 billion US$1.25 billion Coupon 8.375% 8.750% Issue price 101.971% 99.981% Yield for investors 7.875% 8.750% Maturity date May 23, 2021 May 23, 2026 First interest payment November 23, 2016 Interest payment dates May 23 and November 23 of each year Ratings B3 (Moody’s) / B+ (S&P) / BB (Fitch) Joint bookrunners BB Securities Ltd, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Santander Investment Securities Inc. Demand was approximately 2.4 times the amount on offer for bonds maturing in 2021, and 2.3 times for bonds maturing in 2026. In all, around 350 investors in the United States, Europe, Asia and Latin America took part in the operation. Petrobras plans to use the net proceeds of the issue to launch a tender offer to buy back securities, as previously announced, and for corporate purposes in general. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 13, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
